                   IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                       CIVIL CASE NO. 3:20-cv-00286-MR


JOHN THOMAS JONES, III,         )
                                )
               Plaintiff,       )
                                )
vs.                             )
                                )
JANE DOE, et al.,               )                                   ORDER
                                )
               Defendants.      )
_______________________________ )

          THIS MATTER is before the Court on initial review of the Complaint

[Doc. 1]. Also pending is Plaintiff’s Amended Motion to Appoint Counsel

[Doc. 3; as amended, Doc. 10]. Plaintiff is proceeding in forma pauperis.

[See Doc. 9].

I.        BACKGROUND

          Pro se incarcerated Plaintiff1 filed this civil rights action pursuant to 42

U.S.C. § 1983 addressing incidents that allegedly occurred at the Lanesboro

Correctional Institution.            Plaintiff names as Defendants the following

Lanesboro C.I. employees: Jane Doe, the head nurse; FNU Mills, a

correctional sergeant; FNU Burke, a correctional officer; John Doe, the



1    Plaintiff presently resides at the Maury Correctional Institution.


             Case 3:20-cv-00286-MR Document 11 Filed 10/20/20 Page 1 of 7
captain in charge of the prison’s nighttime operations; and Gregory D.

Haynes, a medical doctor. [Doc. 1 at 1].

      The following is a summary of the allegations in Plaintiff’s Complaint.

Plaintiff broke his ankle on September 6, 2017. Other inmates helped carry

Plaintiff to Defendant Mills’ office where he stated his ankle was broken and

declared a medical emergency. Defendant Mills ordered Plaintiff to go back

to his housing block and said that she would call a nurse. Plaintiff alleges

that Defendant Burke then came to the housing area, gave Plaintiff a sick

call form, and said that Plaintiff would have to go through the regular sick call

process, which could take up to two weeks due to a shortage of officers and

medical staff. Defendant Burke also stated that Defendant Mills had spoken

to Jane Doe head nurse, who refused to see Plaintiff at all. At this point,

Plaintiff’s ankle had swollen to three times its normal size, was black and

blue, and was unbearably painful.

      Plaintiff alleges that several inmates escorted Plaintiff down a hallway

to seek emergency treatment. The officer in charge, Defendant John Doe,

had been informed of Plaintiff’s arrival by Defendant Mills. Doe stopped

Plaintiff, placed him in handcuffs, and took him to the solitary confinement




                                       2

        Case 3:20-cv-00286-MR Document 11 Filed 10/20/20 Page 2 of 7
unit in a wheelchair. [Doc. 1 at 4]. Plaintiff alleges that a nurse2 came to

screen Plaintiff pursuant to policy that requires a medical assessment before

an inmate is placed in solitary confinement. Plaintiff told the nurse what had

happened, and she saw the condition of his ankle, yet she did not send him

to the hospital. Plaintiff was placed in a solitary confinement cell where he

suffered physical and mental pain.

      Plaintiff alleges that he received an x-ray the next day, which revealed

that his ankle was indeed broken. Plaintiff alleges that Defendant Haynes

did not send Plaintiff to the hospital for emergency medical treatment or

provide a cast. Plaintiff continued to complain of pain for which he was

treated with a “very low dose of pain meds” every eight hours. [Doc. 1 at 4].

Plaintiff alleges that he was finally sent to a specialist four weeks later. An

MRI revealed that Plaintiff’s ankle was broken and that his ligaments had

been torn from the bone.

      Plaintiff seeks a declaratory judgment, as well as compensatory and

punitive damages.




2 It is unclear whether the nurse in this section is Defendant Jane Doe. If this nurse is a
different individual, the claims against her cannot proceed at this time because she has
not been named as a defendant. See Fed. R. Civ. P. 10(a) (defendants must be named
in the caption); Londeree v. Crutchfield Corp., 68 F.Supp.2d 718 (W.D. Va. Sept. 29,
1999) (granting motion to dismiss for individuals who were not named as defendants in
the complaint but who were served).
                                            3

         Case 3:20-cv-00286-MR Document 11 Filed 10/20/20 Page 3 of 7
II.    STANDARD OF REVIEW

       Because Plaintiff is proceeding in forma pauperis, the Court must

review the Complaint to determine whether it is subject to dismissal on the

grounds that it is “(i) frivolous or malicious; (ii) fails to state a claim on which

relief may be granted; or (iii) seeks monetary relief against a defendant who

is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B); see 28 U.S.C. §

1915A (requiring frivolity review for prisoners’ civil actions seeking redress

from governmental entities, officers, or employees).

       In its frivolity review, a court must determine whether a complaint

raises an indisputably meritless legal theory or is founded upon clearly

baseless factual contentions, such as fantastic or delusional scenarios.

Neitzke v. Williams, 490 U.S. 319, 327-28 (1989). Furthermore, a pro se

complaint must be construed liberally. Haines v. Kerner, 404 U.S. 519, 520

(1972).    However, the liberal construction requirement will not permit a

district court to ignore a clear failure to allege facts in his complaint which set

forth a claim that is cognizable under federal law. Weller v. Dep’t of Soc.

Servs., 901 F.2d 387 (4th Cir. 1990).




III.   DISCUSSION


                                         4

          Case 3:20-cv-00286-MR Document 11 Filed 10/20/20 Page 4 of 7
      To state a claim under § 1983, a plaintiff must allege that he was

“deprived of a right secured by the Constitution or laws of the United States,

and that the alleged deprivation was committed under color of state law.”

Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49-50 (1999).

      The Eighth Amendment prohibits the infliction of “cruel and unusual

punishments” and protects prisoner from the “unnecessary and wanton

infliction of pain.” Estelle v. Gamble, 429 U.S. 97, 103 (1976) (quoting Gregg

v. Georgia, 428 U.S. 153, 173 (1976)). To state a claim for deliberate

indifference to a serious medical need, a plaintiff must show that he had

serious medical needs and that the defendant acted with deliberate

indifference to those needs. Heyer v. United States Bureau of Prisons, 849

F.3d 202, 210 (4th Cir. 2017) (citing Iko v. Shreve, 535 F.3d 225, 241 (4th Cir.

2008)). A “serious medical need” is “one that has been diagnosed by a

physician as mandating treatment or one that is so obvious that even a lay

person would easily recognize the necessity for a doctor’s attention.” Iko,

535 F.3d at 241 (internal quotation marks omitted). To constitute deliberate

indifference to a serious medical need, “the treatment [a prisoner receives]

must be so grossly incompetent, inadequate, or excessive to shock the

conscience or to be intolerable to fundamental fairness.” Miltier v. Beorn,




                                       5

        Case 3:20-cv-00286-MR Document 11 Filed 10/20/20 Page 5 of 7
896 F.2d 848, 851 (4th Cir. 1990), overruled on other grounds by Farmer, 511

U.S. at 825.

      Plaintiff has plausibly alleged that Defendants were deliberately

indifferent to a serious medical need and the Complaint appears to be timely

filed. Accordingly, the Complaint will pass initial review. Plaintiff will be

required to identify Defendants John Doe and Jane Doe, at the latest, by the

deadline for adding parties and filing motions to amend, which will be

established in a future order. See also Fed. R. Civ. P. 4(m).

      Plaintiff’s Amended Motion to Appoint Counsel will be denied as moot

insofar as Plaintiff will be granted the opportunity to seek assistance from

North Carolina Prisoner Legal Services pursuant to the Standing Order in

Misc. Case No. 3:19-mc-00060-FDW.

IV.   CONCLUSION

      For the foregoing reasons, the Court concludes that the Complaint has

passed initial review on Plaintiff’s claim of deliberate indifference to a serious

medical need.

      This Court’s Local Rule 4.3 sets forth the procedure to waive service

of process for current or former employees of NCDPS in actions filed by

North Carolina State prisoners. In light of the Court’s determination that this

case passes initial review, the Court will order the Clerk of Court to


                                        6

        Case 3:20-cv-00286-MR Document 11 Filed 10/20/20 Page 6 of 7
commence the procedure for waiver of service as set forth in Local Civil Rule

4.3 for Defendants Burke, Mills, Haynes, John Doe captain in charge, and

Jane Doe head nurse, who are alleged to be current or former employees of

NCDPS.

      IT IS, THEREFORE, ORDERED that the Complaint [Doc. 1] has

passed initial review.

      IT IS FURTHER ORDERED that Plaintiff’s Motion to Appoint Counsel

[Doc. 3] and Amended Motion to Appoint Counsel [Doc. 10] are DENIED AS

MOOT.

      The Clerk of Court is hereby directed to commence the procedure for

waiver of service as set forth in Local Civil Rule 4.3 for Defendants Burke,

Mills, Haynes, John Doe captain in charge, and Jane Doe head nurse, who

are alleged to be current or former employees of NCDPS. The Clerk is

further direct to mail Plaintiff an Opt-In/ Opt-Out form pursuant to the

Standing Order in Misc. Case No. 3:19-mc-00060-FDW.

      IT IS SO ORDERED.           Signed: October 19, 2020




                                       7

        Case 3:20-cv-00286-MR Document 11 Filed 10/20/20 Page 7 of 7
